Citation Nr: 0807611	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  03-25 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a physical 
altercation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to January 
1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the veteran's application to 
reopen a claim for service connection for residuals of a 
physical altercation, including headaches.  By a March 2006 
decision, the Board found that new and material evidence had 
been submitted and the claim was reopened.  When this case 
was before the Board in June 2007, it was remanded to the RO 
for further development.


FINDING OF FACT

The competent medical evidence does not demonstrate any 
residuals from a physical alteration that were incurred in or 
aggravated by active service.


CONCLUSION OF LAW

Service connection for residuals of a physical altercation is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In April 2006 and November 2006, after the claim was reopened 
by the Board, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claim.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claim.  He was informed that VA would attempt to obtain 
review his claim and determine what additional information 
was needed to process his claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in September 2007 should his service connection claim 
be granted.  It is therefore inherent in the claim that the 
veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, VA medical examinations pertinent to the 
claim were obtained in June 1987, August 1989, April 2006, 
December 2006, and August 2007.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a), (b) (2007).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398 (1995) (presumption of aggravation created by 
38 C.F.R. § 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 228 
(1991).  Temporary or intermittent flare-ups are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted with symptoms, has 
worsened.  Hunt v. Derwisnki, 1 Vet. App. 292 (1991).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The veteran claims that he currently suffers from residuals 
of a physical altercation in service manifested by headaches 
and a psychiatric disability.

Headaches

The veteran's service medical records include a March 1982 
enlistment examination report which reflects a left eye 
injury in 1970 for which he had surgery and experienced no 
additional problems.  An evaluation of the head was normal.

Service medical records dated in March 1986 show complaints 
of headaches associated with the flu.  In December 1986, the 
veteran sought medical treatment after an altercation during 
which he sustained numerous punches to the face.  He reported 
a left eye injury prior to service for which a steel plate 
was placed in the maxillary sinus region.  He complained of 
pain on the left side of his face and numbness in the left 
jaw.  There was pain with palpitation in the maxillary cavity 
area and ecchymosis was present under both eyes.  There was 
no loss of consciousness or neurological problems.  His 
condition was assessed with multiple head and face trauma.  
Soon thereafter, he complained of headaches and eye 
irritation and his conditions were later assessed as multiple 
facial ecchymosis and traumatic sinusitis.  He had a 
neurological consultation for post-traumatic headaches and 
the examination, including a computer tomography scan of the 
head, was normal.  Records reflect assessments of possible 
post-traumatic injury and multiple contusions.

The veteran underwent a Chapter 9 examination in December 
1986 which noted multiple contusions and post-traumatic 
headaches.  While a clinical evaluation of the head was 
normal, his condition was diagnosed as post-traumatic 
headaches of an unknown etiology.  In a December 1986 report 
of medical history, he denied having frequent or severe 
headaches.

In June 1987, the veteran underwent a VA general medical 
examination and was diagnosed with residuals of a head 
injury.  He also underwent a VA neurological examination and 
provided a history of head injury in service during which he 
was assaulted and sustained injuries to his eyes, face, left 
shoulder, and back.  He did not become unconscious and 
reported minimal bleeding about his lip and nose, and had a 
cut on the left cheek.  He was not hospitalized after the 
incident.  The examiner noted his insistence that he had 
headaches, but x-rays and other studies were negative.  A 
neurological examination showed that the cranial nerves II-
XII were normal.  His neuromuscular system and reflexes were 
normal and cerebellar tests were unremarkable.  He was not 
diagnosed with any neurological disorder.

During an August 1989 VA examination the veteran complained 
of double vision and frequent headaches.  The diagnosis was 
bilateral anaurosis of an unknown etiology.

In July 1991, the veteran underwent a VA psychological 
evaluation which noted somatic complaints of headaches 
occurring four to five times per week.  He indicated that he 
was a truck driver and that some of the headaches were 
attributable to tension at work.  A December 1991 record 
noted that he had headaches of questionable etiology.

Private treatment records dated in April 1980 reflect the 
veteran's past history for a left orbital fracture and 
records dated from June 1998 to May 2001 show additional 
treatment for headaches.

VA medical records dated in September 2000 show complaints of 
headaches occurring five times per week which the veteran 
related to stress.  However, a neurological examination was 
essentially negative.  In April 2001, he complained of 
chronic headaches since 1987.  The impression was chronic 
headaches.  In June 2001, he complained of two to three 
headaches per week, many of which lasted more than one day.  
From May 2001 to June 2001, he reported three to four 
migraines per week.  He explained that he was under a lot of 
stress due to caring for seven children and his job.  In June 
2002, the assessment was common migraines.  In October 2002, 
he reported that his headaches had worsened due to stress 
from a custody battle.  They were bitemporal and 
supraorbital.  He reported that he occasionally vomited with 
the headaches.  The assessment was fiorinal migraine 
headaches.  Records reflect that he was in an auto accident 
in July 1998, but there is no evidence that he sustained a 
head injury in the accident and there is no suggestion that 
his headaches were related to that accident.

VA neurology records dated in January 2003 show that the 
veteran had a chronic generalized headache which might have 
dated from an old accident.  He provided a history of 
headaches since the 1986 assault in service.  He reported 
that a CAT scan at that time showed structural damage to the 
right temporal area.  Since then he had repeated negative CAT 
scans.  He complained of bitemporal headaches, associated 
with photophobia and phonophobia.  On examination, he was 
alert and oriented times three.  Cranial nerves II through 
XII were intact.  Extraocular movements were intact.  There 
was no nystagmus or facial asymmetry.  Sensory examination 
was intact to pinprick and temperature. Motor examination 
showed 5/5 strength in all extremities.  Coordination and 
gait were normal.  His condition was diagnosed as post-
traumatic migraine type headaches.  By March 2003, he 
complained of three to four headaches per week lasting a 
couple of days.  In May 2003, he complained of three to four 
headaches per week lasting up to forty-eight hours.  After an 
examination, the assessment was post-traumatic migraine type 
headaches.  In July 2003, he complained of seven to eight 
headaches per week.  In August 2003, he had dull throbbing 
headaches that were intermittent, bilateral, and occipital.  
By September 2003, his headaches were less frequent headaches 
and responded to medication.  The impression was chronic 
headaches that are unchanged.

VA medical records dated in January 2004 show that the 
veteran complained of domestic problems that contributed to 
considerable feelings of stress and more migraines.  The 
impression was migraines.

In a January 2003 opinion, VA staff physician Dr. M. stated 
that the veteran began experiencing headaches that were 
incapacitating at times soon after the incident in service.  
The physician noted that the diagnosed post-traumatic 
headaches became more like common headaches over the 
intervening years which were resistant to treatment.  He 
opined that he was significantly disabled as a result of the 
headaches.  In August 2003, Dr. M. opined that the recurrent 
chronic headaches were caused by the fight in service and 
that prior to that incident he had rare minor headaches that 
were on the left side of his face which were felt to be 
related to a head injury prior to service.  However, after 
the incident in service he had persistent incapacitating 
right-sided headaches that stemmed from the incident in 
service and were consistent with post-traumatic or post-
concussion headaches.  In March 2004, he opined that it was 
at least as likely as not that the headaches are the result 
of head and facial trauma that the veteran sustained while on 
active duty.

The veteran underwent a VA neurological disorders examination 
in April 2006.  He reported that after the incident in 
service he began having headaches about one month later.  He 
stated that he had headaches seven to ten times per month 
lasting as much as three to four days located around the left 
eye or forehead with nausea and vomiting.  There were no 
incapacitating episodes.  On examination, he was alert and 
oriented.  The head was symmetrical with no sinus tenderness 
or dilated arteries.  His pupils were equal and reactive.  
External ocular movements were within normal limits.  The 
neck was supple and cranial nerves were intact.  The examiner 
opined that the veteran's chronic headaches were likely to be 
related to vascular or migraine headaches which could not be 
related to the head trauma [in service] without resort to 
mere speculation.  In December 2006, the examiner re-
evaluated the veteran.  He then complained of six to seven 
headaches per week lasting for two days.  He explained that 
in high school he saw another student hit him with something 
on the head causing his head to hit the wall.  He suffered a 
fracture in the left maxillary or periorbital bone and 
underwent surgery during which a metal plate was used to 
rebuild his left upper cheek or maxillary bone.  He said that 
he was assaulted in service in 1986, but did not undergo 
surgery.  On examination, the cranial nerves appeared to be 
intact and external ocular movements were equal and within 
normal limits.  The assessment was vascular headache.  The 
examiner opined that his symptoms were indicative of a 
vascular headache, most likely migraine type headaches, which 
was consistent with the prior diagnosis provided by a VA 
neurologist.  The examiner further opined that the headaches 
could not be related to the head trauma the veteran reported 
in service because vascular headaches are of a different 
etiology and the head injury prior to service was more severe 
and required surgery.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the April 2006 and December 2006 
VA examination reports are the most persuasive evidence.  The 
April 2006 opinion found that the chronic headaches were 
likely to be related to vascular or migraine headaches which 
could not be related to the head trauma without resort to 
mere speculation.  The December 2006 opinion found no causal 
connection between the veteran's vascular headaches and 
service.  These opinions were offered by a VA examiner based 
upon a review of the claims file which includes service 
medical records; private treatment records; VA medical 
records including VA opinions dated in January 2003, August 
2003, and March 2004; and current VA examinations.  The 
examiner also provided a thorough rationale for the opinions.

The Board has considered the VA staff physician's opinion of 
January 2003, August 2003, and March 2004 that it is at least 
as likely as not that the headaches are the result of head 
and facial trauma that the veteran sustained during service.  
However, while the opinion has probative value, it was not 
rendered on the basis of a thorough review of the entire 
claims file including the April 2006 and December 2006 VA 
examinations, and is unsupported by a well-reasoned rationale 
in support of the opinion, therefore lessening its probative 
value.  For those reasons, the Board has relied more upon the 
April 2006 and December 2006 VA examination reports.

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's headaches 
were incurred in or aggravated by service or that any other 
organic disease of the nervous system manifested to a 
compensable degree within one year following the veteran's 
separation from service.  38 U.S.C.A. § 5107(b) (West 2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disorder

The veteran's service medical records include a March 1982 
enlistment examination report which reflects a normal 
psychiatric evaluation.  In the report of medical history, he 
denied any neuritis, depression or excessive worry, loss of 
memory or amnesia, nervous trouble of any sort, or periods of 
unconsciousness.  In September 1986, he underwent a Chapter 9 
mental evaluation during which he was fully alert and 
oriented.  Mood and affect were unremarkable.  His thinking 
process was clear and thought content was normal.  Memory was 
good.  It was determined that he had the mental capacity to 
understand the proceedings.

In a December 1986 service examination, the veteran had a 
normal psychiatric evaluation and denied having any neuritis, 
trouble sleeping, depression or excessive worry, loss or 
memory or amnesia, nervous trouble of any sort, or periods of 
unconsciousness, in the accompanying report of medical 
history.

The veteran underwent a VA psychology examination in July 
1991 during which he was cooperative and appeared highly 
motivated to improve his life.  He had some anxiety, and was 
talkative and somewhat digressive.  Affect and thought were 
normal.  He had no psychiatric hospitalizations.  He had some 
outpatient marital counseling and substance abuse treatment 
following a DUI in service.  He had somatic complaints 
including four to five headaches per week, difficulty eating 
at times, and blurry vision.  He related his headaches to the 
assault in service.  The examiner noted that VA records 
related his brain disease to trauma.  After the incident, he 
was conscious and did not report any cognitive symptoms 
related to the incident.  He denied any depressive or anxiety 
symptoms, but experienced distress in the form of physical 
symptoms and work-related stress.  Tests revealed that he was 
mildly depressed with a strong tendency to experience his 
interpersonal issues somatically manifested by fatigue and 
headaches.  The impression was undifferentiated somatoform 
disorder.

During an October 2003 VA psychiatry consultation, the 
veteran reported that his mood fluctuated from irritability 
to sadness and helplessness due to his medical disabilities.  
There was no anhedonia.  Stressors included losing custody of 
his child and concerns about his illnesses.  He also 
complained that VA was not providing sufficient financial 
assistance.  On examination, he was pleasant and cooperative 
with good eye contact.  Speech was normal in rate and tone.  
Mood was mildly anxious.  He denied having suicidal or 
homicidal ideations, or hallucinations.  No delusional 
constructs were apparent.  Insight was poor while judgment 
was intact.  The examiner noted a history of head injury.  
The impression was mood disorder not otherwise specified 
(organic mood disorder).  Mental health records dated in 
December 2003 reflect complaints of recurrent dreams after 
assaults prior to and during service, but none currently.  He 
denied symptoms of psychosis, depression, and panic.  On 
examination, he was cooperative with good eye contact.  
Speech was coherent, relevant, and goal-directed without 
evidence of a thought disorder.  Mood was neutral with a 
constricted affect.  He denied having suicidal or homicidal 
ideations, or hallucinations.  No delusions were noted.  He 
was alert and oriented times three.  Cognition was grossly 
intact with motivated mood.  His condition was diagnosed as 
organic mood disorder, rule out bipolar disorder.

In January 2004, the veteran complained of headaches and was 
concerned with his medical conditions. He was alert and 
appropriately dressed with good eye contact.  Speech was 
clear, coherent, and relevant.  Mood was dysphoric and he 
cried.  Affect was blunted.  He was oriented times four.  
Recent and remote memory were intact.  There was no evidence 
of any manifest psychotic process.  Insight was limited, but 
he was not suicidal.  It was noted that he was not a good 
historian and that secondary gain issues could not be ruled 
out.  He was diagnosed with organic mood disorder, rule out 
bipolar disorder.

In March 2004, he was alert with good eye contact.  Speech 
was spontaneous, clear, coherent, and disability focused.  
Mood was irritable with a mildly blunted affect.  He was 
oriented times four.  Recent and remote memory were intact 
with no evidence of manifest psychotic process.  It was again 
noted that he was a poor historian with definite secondary 
gain issues.  He was diagnosed with mood disorder due to a 
brain injury, rule out bipolar disorder.

In August 2004 he reported episodes of feeling tense.  Speech 
was relatively rapid and somewhat pressured.  He reported 
occasional paranoid feelings and denied hallucinations.  He 
was cooperative, but appeared preoccupied.  There was no 
evidence of a thought disorder and depression appeared to be 
fairly under control.  Sleep was reported as satisfactory.  
The impression was generalized anxiety disorder.

In February 2005, there was no evidence of suicidal or 
homicidal ideations.  However, the veteran complained of 
anxiety and problems concentrating.  The impression was 
generalized anxiety disorder and adjustment disorder, mixed, 
relative to physical concerns.  In March 2005, he appeared 
relatively tense and preoccupied, and indicated that he was 
socially isolated with some depression.  For the first time 
he reported an incident in service during which he was aboard 
ship on lifeboat watch and observed a pilot whose plane 
crashed in the water.  He felt overwhelmed emotionally and 
was unable to respond to the pilot's cries for help and 
stated that he was later sent to a psychiatrist in Boston for 
consultation.  The impression was generalized anxiety 
disorder relative to physical condition and possible adult 
attention deficit disorder.  In December 2005, the diagnoses 
remained unchanged.

In August 2007, the veteran underwent a VA brain and spinal 
cord examination.  The examiner noted that there was no 
diagnosis of a mood disorder until October 2003 when he 
reported an increased activity level and anxiety.  He also 
noted that on two occasions the psychiatrist noted that the 
veteran was not a good historian and that there were either 
possible or obvious "secondary gain" issues, although none 
were noted.  The examiner opined that while it is impossible 
to completely rule out a mood disorder related to the head 
injury sustained in service, it is less likely as not that 
the veteran's mood disorder is directly caused by this 
injury.  The examiner opined further that while he may 
currently suffer from an organic mood disorder, it is less 
likely as not that this disorder dates back to 1986.  The 
rationale provided was that if he had a mood disorder related 
to the service-related head injury, it would have manifested 
almost immediately after the injury.  The examiner stated 
that service medical records did not mention a mood disorder 
of any kind, that a psychiatry referral was not made until 
2003, and that there was no diagnosed mood disorder prior to 
2003.  It was noted that the veteran had questionable 
medication compliance and which could be signs of memory 
problems or impulsivity as a residual of a head injury, but 
more could not be said without resorting to mere speculation 
since there could be many other explanations for this 
behavior.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).
Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the August 2007 VA examination report is the most 
persuasive evidence.  The opinion that while it is impossible 
to completely rule out a mood disorder related to the head 
injury sustained in service, it is less likely as not that 
the veteran's mood disorder is related to his injury in 
service, was made by a VA examiner based upon a review of the 
claims file which includes service medical records, private 
treatment records, and VA medical records.  The examiner 
noted that the veteran was a poor historian and that there 
were either possible or obvious "secondary gain" issues, 
casting doubt on the credibility of the veteran's reported 
history and symptomatology.  While the examiner identified 
possible memory problems as a residual of head injury, he 
could not relate those signs to a head injury without 
resorting to mere speculation since there could be many other 
explanations for that behavior.  That examiner provided an 
extensive and thorough rationale upon which the opinion is 
based and the Board finds that opinion persuasive.

The Board has considered VA treatment records dated in July 
1991 which suggest that the veteran's brain disease is 
related to trauma and the January 2004 diagnosis of mood 
disorder due to a brain injury.  However, while those 
treatment records have probative value, the diagnoses 
contained therein are unsupported by any rationales in 
support of the diagnoses, therefore lessening their probative 
value.  The physicians provided no medical explanations to 
support the provided opinions.  Therefore, the Board finds 
those opinions less persuasive because the physician did not 
explain the underlying rationale.  

While the veteran contends that his headaches are related to 
the physical altercation in service, the competent medical 
evidence shows that he also related his headaches to domestic 
and work-related stress.  Furthermore, while the competent 
medical evidence shows that he has headaches, the record 
includes a competent medical opinion that there is no causal 
connection between the veteran's vascular headaches and head 
trauma in service.  In addition, while the record reflects 
that he had a head injury prior to service, the March 1982 
entrance examination report indicates that he had no 
additional problems as a result of that head injury.  In the 
absence of competent medical evidence linking any current 
headaches to service, service connection for residuals of a 
physical altercation including headaches must be denied.

With respect to a psychiatric disability as a residual of a 
physical altercation during service, the veteran's post-
service medical records are negative for any diagnosis of a 
psychiatric disability within one year of separation from 
active duty.  In fact, the post-service medical records are 
negative for a diagnosis of psychiatric disability until many 
years after separation.  A significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, while the competent medical evidence shows that 
the veteran has a psychiatric disability, the record includes 
a competent medical opinion that it is less likely than not 
that the psychiatric disability, diagnosed as a mood 
disorder, is related to head trauma during service.

The Board recognizes the contentions of the veteran and his 
former spouse as to the diagnoses and relationship between 
his service and the claimed disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As laypersons, however, they 
are not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, their assertions do not 
constitute competent medical evidence that the veteran 
suffers from residuals of physical altercation that are a 
result of his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not support a finding that any residuals of a physical 
altercation manifested by headaches and a psychiatric 
disability were incurred in or aggravated by service, or that 
any psychosis or other organic disease of the nervous system 
manifested to a compensable degree within one year following 
the veteran's separation from service.  Therefore, service 
connection for residuals of a physical altercation is denied.  
38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for residuals of a physical altercation, 
to include headaches and a psychiatric disorder, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


